Per Curiam.
About 1:30 a. m. on August 18,1963, plaintiff was a passenger in an automobile driven by Ms wife. He was injured when that automobile collided with a center-of-the-road pedestal which supported a railroad crossing flasher signal placed and maintained by the defendant railroads pursuant to an order of Michigan Public Utilities Commission dated April 11, 1928.
Plaintiff commenced this action to recover for his injuries on February 17, 1964. It was plaintiff’s contention that defendants were jointly negligent in maintaining the center-of-the-road pedestals contrary to CLS 1961, § 469.5 (Stat Ann 1963 Cum Supp § 22.765) and CL 1948, § 469.8 (Stat Ann § 22-.768), and that they were liable for maintaining a nuisance thereby. Pursuant to jury verdict a judgment of no cause of action entered. Plaintiff’s motion for new trial was denied, and he appeals from the judgment and denial of the motion for new trial.
*105CLS 1961, § 469.5 (Stat Ann 1963 Cnm Snpp § 22-.765) relates to crossbuck signs and has no application to the flasher signals and pedestal involved in this case. The placing of center-of-the-road signals was pursuant to the order of the administrative authority charged with the duty and authority to order the same. We find no statutory violation with regard to the placement or maintenance of the center-of-the-road pedestals, nor can their maintenance constitute a nuisance.
Plaintiff has raised many other alleged errors relating to admission of evidence, instructions requested and not given, and to an instruction given. We have examined each in context with the record. Since plaintiff has failed to maintain his burden of proving a cause of action, none of the alleged errors would be ground for granting appellate relief, (ICR 1963, 529.1, and we decline further comment thereon.
Affirmed with costs to defendants.